Title: To George Washington from Henry Knox, 17 July 1793
From: Knox, Henry
To: Washington, George



Sir,
War department July 17th 1793

I have the honor to submit to you a letter from Major General Wayne of the 27th May last.
The Secretary of the Treasury and myself have conceived it essential to the œconomical administration of the public interests as connected with this department that an Agent therefrom should be sent both to Georgia and to the South western territory for the objects specified in the instructions to Captain Constant Freeman who has agreed to perform this business in Georgia—Colonel David Henley has also agreed to perform the duties in the South western territory—The propriety of the measure, the men, and the instructions are submitted for your approbation or otherwise. I have the honor to be with the greatest respect Your most obedt Servant

H. Knox

